Exhibit 10.5

EMPLOYMENT CONTRACT

THIS EMPLOYMENT CONTRACT (“Employment Contract”) made as of the Effective Date
(as defined below) between KEVIN AUSTIN, a Georgia resident (hereinafter
referred to as “Employee”) and TRX, Inc., a Georgia corporation (hereinafter
referred to as the “Company”).

WITNESSETH:

WHEREAS, the Company has agreed to acquire the assets of Hi-Mark, LLC, a
Delaware limited liability company (“Hi-Mark”) pursuant to that certain Asset
Purchase Agreement (the “Asset Purchase Agreement”) dated December 7, 2006, by
and among the Company; Hi-Mark; Hi-Mark Travel Systems, Inc., a Georgia
corporation; Integrated Profitmark Corporation, LLC, a Delaware limited
liability company; Employee; Diane Austin, a Georgia resident; and Charles
Bradsher, a Georgia resident (the “Transaction”); and

WHEREAS, the parties intend that the Transaction will formally close on a date
(the “Effective Date”) that is later than December 7, 2006; and

WHEREAS, the Employee indirectly owns a majority interest in Hi-Mark and will
thus benefit from the Transaction; and

WHEREAS, if (and only if) the Transaction formally closes, the Company desires
to employ Employee, and Employee desires to be employed by the Company,
beginning on the Effective Date; and

WHEREAS, Employee’s employment by the Company following the closing of the
Transaction is an integral and essential aspect of the Transaction, without
which the Company would not have agreed to the Transaction; and

WHEREAS, the parties intend to supersede all prior correspondence, letters, and
negotiations between them regarding the terms of Employee’s employment with the
Company with the terms set forth herein;

NOW, THEREFORE, it is hereby agreed as follows:

 

  1. Employment of Employee. The Company hereby employs Employee for a period of
three (3) years commencing on the Effective Date of this Employment Contract
(the “Initial Term”), unless earlier terminated pursuant to Section 6 herein.
Employee agrees to such employment on the terms and conditions herein set forth
and agrees to devote his full time and efforts to his duties under this
Employment Contract and to perform such duties diligently and efficiently and in
accordance with the directions of the Company. The Initial Term and any Renewal
Terms (as defined in Section 6(f)) shall be collectively referred to as the
“Term” of this Employment Contract.

 

  2. Duties and Responsibilities. Employee shall be employed as Executive Vice
President for the Company. Employee shall initially report to the Chief
Executive Officer of the Company. As Executive Vice President, Employee shall
have primary responsibility and authority for managing data consolidation and
reporting for the Company’s Hi-Mark offering (the “Unit”) for suppliers, travel
management companies, health care management companies and corporations.

 

Page 1 of 11



--------------------------------------------------------------------------------

During the Term of this Employment Contract, Employee shall be responsible for
preparing and submitting to the Company at least ninety (90) days prior to the
end of the Company’s calendar year an annual budget and business plan for the
operation of the Unit for the upcoming calendar year. Said annual budget and
business plan either shall be approved as submitted, or reasonably modified,
revised, or amended by the Company and delivered to Employee as the annual
budget and business plan for the Company during the applicable calendar year.
Employee agrees that he will manage the business of the Unit in material
conformity with the annual budget or business plan of the Company or the Unit,
as approved by the Company.

 

  3. Compensation and Benefits.

 

  (a) Base Salary. Employee’s annual salary during the Term of this Employment
Contract shall be $250,000 (the “Base Salary”). The Base Salary shall be paid by
the Company monthly in arrears or in accordance with the Company’s regular
payroll practice, and shall be subject to all withholdings and deductions
required by law or authorized by Employee. The Base Salary may be increased (but
not decreased) from time to time during the Term in accordance with the
Company’s policies and procedures for reviewing, establishing and increasing the
base compensation of the Company’s senior executives.

 

  (b) Annual Discretionary Bonus. Upon completion of each calendar year during
the Term, Employee shall be eligible for an annual discretionary bonus in the
range of 0% to 50% of Employee’s Base Salary. The Company shall determine the
amount of Employee’s annual discretionary bonus, if any, based on both the
performance of the Company and the performance of Employee. Notwithstanding the
foregoing, during the Initial Term of this Employment Contract, the
discretionary bonus shall not be less than $50,000 per year (the “Guaranteed
Amount”).

 

  (c) Employee Benefits. During the Term, (i) the Employee shall be entitled to
participate in all incentive, savings, stock option and retirement plans,
practices, policies and programs applicable generally to other senior executives
of the Company and (ii) the Employee and/or the Employee’s family as the case
may be, shall be eligible for participation in the welfare benefit plans,
practices, policies and programs provided by the Company, including medical,
prescription, dental, disability, salary continuance, employee life, group life,
accident death and travel accident insurance plans and programs, to the extent
applicable generally to other senior executives of the Company. The terms,
conditions and eligibility requirements of the employee benefits provided to
Employee shall be governed by the employee benefit plans maintained by the
Company, and such plans may be amended or modified from time to time.

 

Page 2 of 11



--------------------------------------------------------------------------------

  (d) Vacation. Employee shall be entitled to four (4) weeks of paid vacation
per calendar year; provided, however, that if this Employment Contract is not in
effect for any full calendar year, Employee shall have only a pro rata portion
of such paid vacation during that calendar year.

 

  (e) Car allowance. Employee shall receive a monthly automobile allowance in
the amount of $1,000 per month.

 

  (f) Cell phone allowance. Employee shall receive a monthly cellular telephone
allowance in the amount of $150 per month.

 

  (g) Stock Options. In connection with obtaining the approval of the
Transaction by the Company’s Board of Directors, the Company shall obtain the
approval of its Board of Directors (and the members of the Omnibus Plan
Committee) for the grant to the Employee of non-qualified options to purchase
100,000 shares of the Company’s common stock (the “Options”), with such option
grant to be effective as of the Effective Date. The Options shall have an
exercise price per share equal to the Fair Market Value (as defined in the TRX,
Inc. Omnibus Incentive Plan) on the date of grant, and shall become exercisable
as to 33 1/3 percent of the shares subject to the Option on each of the first
three anniversaries of the date of grant. In the event of a termination of
Employee’s employment by the Company without Good Cause pursuant to Section 6(c)
below, or by the Employee for Good Reason pursuant to Section 6(d) below, all of
the Options shall be immediately exercisable. Except as otherwise provided
herein, the Options shall in all respects be governed by the TRX, Inc. Omnibus
Incentive Plan or any successor plan thereto.

 

  4. Personnel Policies. Employee shall conduct himself at all times in a
businesslike and professional manner as appropriate for a person in his position
and shall represent the Company in all respects as complies with good business
and ethical practices. In addition, Employee shall be subject to and abide by
the policies and procedures of the Company applicable to personnel of the
Company, as adopted from time to time.

 

  5. Business Expenses. Employee shall be reimbursed monthly by the Company for
ordinary, necessary and reasonable expenses incurred by him in the performance
of his duties for the Company, provided that Employee shall first document said
business expenses in the manner generally required by the Company under its
policies and procedures, and in any event, the manner required to meet
applicable regulations of the Internal Revenue Service relating to the
deductibility of such expenses.

 

  6. Termination and Renewal.

 

  (a)

Termination Due to Death or Discharge for Good Cause. This Employment Contract
shall terminate immediately upon the death of Employee or upon the discharge of
Employee for “Good Cause”. For the purposes of this Employment Contract, “Good
Cause” means (i) any act of fraud or material dishonesty (whether or not in
connection with the Company’s Business as hereinafter defined); (ii) any
material

 

Page 3 of 11



--------------------------------------------------------------------------------

 

misrepresentation by Employee or Hi-Mark relating to the Transaction;
(iii) competing with the Business of the Company either directly or indirectly;
(iv) the material breach of any provision of this Employment Contract by
Employee, if such breach is not cured by the Employee within fifteen
(15) business days after the Company’s written notice to Employee of such
breach; (v) failure to comply with the lawful and reasonable directives of the
Company, if such breach is not cured by the Employee within fifteen
(15) business days after the Company’s written notice to Employee of such
breach; (vi) breach of the Employee’s fiduciary duty of loyalty to the Company;
or (vii) material breach by Employee or Hi-Mark of its covenants or obligations
under the Asset Purchase Agreement or the Non-Competition Agreement entered into
in connection with the Transaction which is not cured pursuant to the terms of
the applicable instrument. In the event of termination under this subsection,
any earned but unpaid Base Salary and any other benefits provided herein shall
be paid to Employee up to the effective date of termination of this Employment
Contract and not thereafter, and Employee shall not be entitled to any further
bonus payments.

 

  (b) Termination Due to Disability. This Employment Contract shall terminate
immediately upon written notice to Employee if Employee shall at any time be
unable to perform the essential functions of his job hereunder, by reason of a
physical or mental illness or condition as documented by a licensed medical
doctor, with or without reasonable accommodation, for a continuous period of
three (3) consecutive calendar months. In the event of termination under this
subsection, any earned but unpaid Base Salary and any other benefits provided
herein shall be paid to Employee up to the effective date of termination of this
Employment Contract and not thereafter, and Employee shall not be entitled to
any further bonus payments.

 

  (c) Termination by Company Without Cause. If the Company terminates Employee’s
employment, other than for death, disability, or Good Cause, Employee shall
continue to receive his Base Salary for the remainder of the Initial Term (or,
if applicable, the then-current Renewal Term, as defined below). If the Company
terminates Employee’s employment pursuant to this subsection during the Initial
Term, Employee shall further be entitled to bonus payments equal to the
Guaranteed Amount for each year remaining in the Initial Term.

 

  (d)

Termination by Employee for Good Reason. If Employee terminates his employment
with the Company for Good Reason, Employee shall continue to receive his Base
Salary for the remainder of the Initial Term (or, if applicable, the
then-current Renewal Term, as defined below). If the Employee terminates his
employment for Good Reason during the Initial Term, Employee shall further be
entitled to bonus payments equal to the Guaranteed Amount for each year
remaining in the Initial Term. Employee agrees not to terminate his employment
for Good Reason unless (i) Employee has given the Company at least 30 days’
prior written notice of his intent to terminate this employment for Good Reason,
which notice shall specify the facts and circumstances constituting Good Reason,
and (ii) the Company has not remedied such facts and circumstances constituting
Good Reason within such 30 day period. For purposes of this Employment Contract,
“Good Reason” means (1) any failure by the Company to comply with its
obligations under section 3 hereof; (2)

 

Page 4 of 11



--------------------------------------------------------------------------------

 

any material breach by the Company of this Agreement, the Asset Purchase
Agreement or any other agreement between Employee and the Company;
(3) relocation of Employee’s place of employment more than 75 miles from the
Company’s present headquarters; or (4) a significant and material reduction,
made without the Employee’s consent, in Employee’s position, authority, duties
or responsibilities as contemplated in section 2 hereof; provided, however, that
such reduction as described in subsection (d)(4) shall constitute Good Reason
only if Employee has, prior to such reduction, consistently performed his duties
and responsibilities at a performance and quality level (including, but not
limited to, in terms of productivity, business results, teamwork with other
senior management, and cooperation with the Company’s business strategies)
reasonably expected of an Executive Vice President of the Company.

 

  (e) Termination by the Employee Without Good Reason. If Employee terminates
his employment, other than for Good Reason and in compliance with the
requirements of section 6(d) above, Employee shall be entitled only to receive
his Base Salary through the date of termination, and shall not be entitled to
receive any other bonus or other compensation. In addition, unless Employee has
provided the Company with at least six (6) months prior notice of his intent to
terminate his employment, Employee shall be liable to the Company for any injury
or damages incurred by the Company attributable to Employee’s failure to work
through the remainder of the Term.

 

  (f) Renewal. At the end of the Initial Term, this Employment Contract shall
automatically renew for successive one-year terms (each, a “Renewal Term”),
unless either party notifies the other party of its or his intention not to
renew this Employment Contract at least sixty (60) calendar days before the
expiration of the Initial Term or the then-current Renewal Term, as applicable.
If either party provides timely notice of intention not to renew, this
Employment Contract shall terminate at the end of the then-current Initial Term
or Renewal Term.

 

  (g) 409A Compliance. The parties intend that this Employment Contract shall be
compliant with the requirements of Section 409A of the Internal Revenue Code. In
furtherance of such intent, the parties agree that all severance amounts payable
to Employee pursuant to Sections 6(c) or 6(d) above shall be paid to Employee in
a lump sum on the date that is six (6) months after the date of termination. In
addition, the parties agree to amend this Employment Contract to comply with
further regulatory guidance that may in the future be issued by the Internal
Revenue Service.

 

  7. Restrictive Covenants.

 

  (a) Covenants to Prior Employers. Upon execution of this Employment Contract,
Employee hereby represents that he is not a party to, subject to or otherwise
covered by any agreement or understanding (written or oral) with a prior
employer other than Hi-Mark, LLC that would restrict or in any manner limit the
performance of his duties under this Employment Contract. Employee acknowledges
that he has been instructed by the Company not to reveal or use any trade secret
information from any former employer or reveal or use confidential information
in violation of any agreement with any former employer.

 

Page 5 of 11



--------------------------------------------------------------------------------

  (b) Acknowledgment of Damage Resulting From Employee’s Competition with the
Company. Employee understands and acknowledges that the Company and its related
entities are engaged in the business of providing transaction processing
services and technology products and services relating to the travel industry,
as well as data consolidation, analysis, management and reporting services
relating to the healthcare industry (the “Business”), and that because of his
position with the Company, he has or will obtain (i) intimate knowledge of the
Business and including, but not limited to, knowledge of “Confidential
Information” (as hereinafter defined), and (ii) knowledge of and relationships
with the customers and suppliers used in connection with the Business of the
Company and its related entities. Employee agrees and acknowledges that such
knowledge, access, and relationships are such that if Employee were to violate
the restrictive covenants set forth in this Section 7, the Company or its
related entities would likely suffer harm, and the benefits that the parties
bargained for under this Employment Contract would likely be severely and
irreparably damaged. Further, Employee acknowledges and agrees that the
covenants in this Section 7 were a fundamental element of the transactions
contemplated by this Employment Contract and that the Company would not have
been willing to enter into this Employment Agreement in the absence of this
Section 7. Employee agrees that the covenants contained in this Section 7 are
reasonable and necessary to protect the confidentiality of the Trade Secrets and
other “Confidential Information” concerning the Company acquired by Employee.
For purposes of this Employment Contract, “Trade Secret” shall be as defined by
the Georgia Trade Secrets Act, O.C.G.A. § 10-1-760, et seq., or other applicable
state law. The provisions of this section shall be interpreted so as to protect
those Trade Secrets and “Confidential Information,” and to secure for the
Company the exclusive benefits of the work performed on behalf of the Company by
Employee under this Employment Contract, and not to unreasonably limit
Employee’s ability to engage in employment and consulting activities in
noncompetitive areas which do not endanger the Company’s legitimate interests
expressed in this Employment Contract. Employee also understands and agrees that
the Company can reasonably amend the definition of the Business or the scope of
the Business at any time upon written notice to Employee. For purposes of this
Employment Contract, the term “Restricted Territory” shall mean the United
States of America, the United Kingdom and Germany, which the parties acknowledge
and agree is a reasonable and necessary geographic limitation due to the nature
of the Business and the services provided by Employee.

 

  (c)

Covenant Not to Compete with the Company. Employee agrees that, during the term
of his employment under this Employment Contract and for a period of two
(2) years following the termination of his employment under this Employment
Contract for whatever reason, with or without “Good Cause” or otherwise,
Employee shall not, directly or indirectly, expressly or tacitly, for himself or
on behalf of any entity anywhere within the Restricted Territory, (i) act as an
officer, manager, advisor,

 

Page 6 of 11



--------------------------------------------------------------------------------

executive, controlling shareholder, or consultant to any business in which his
duties at or for such business include oversight of or actual involvement in
providing services which are competitive with the services or products being
provided or which are being produced or developed by the Company or its related
entities, or are under investigation by the Company or its related entities at
the termination of this Employment Contract, (ii) recruit investors on behalf of
an entity which engages in activities which are competitive with the services or
products being provided or which are being produced or developed by the Company
or its related entities, or are under investigation by the Company or its
related entities at the termination of this Employment Contract, or (iii) become
employed by such an entity in any capacity which would require Employee to carry
out, in whole or in part, the duties Employee has performed for the Company or
its related entities which are competitive with the services or products being
provided or which are being produced or developed by the Company or its related
entities, or are under active investigation by the Company or its related
entities at the termination of this Employment Contract, except that Employee
may own not more than three percent (3%) of the capital stock of any company
whose stock is publicly traded on a stock exchange, even if such company is in
the Business, provided that such investment is completely passive in nature.

 

  (d) Nonsolicitation of Customers. During Employee’s employment with the
Company, Employee shall not, directly or indirectly, without the Company’s prior
written consent, contact or solicit any Restricted Customer (as hereinafter
defined) for business purposes that conflict with the Business of the Company or
its related entities. For a period of two (2) years following termination of
Employee’s employment with the Company, Employee shall not, directly or
indirectly, (i) contact, solicit, divert or take away any Restricted Customer
(as hereinafter defined) for purposes of, or with respect to, selling a product
or service which competes with the Business, or (ii) take any affirmative action
in regard to establishing or continuing a relationship with a Restricted
Customer for purposes of, or which directly or indirectly results in, making a
sale of a product or service which competes with the Business. For purposes of
this Employment Contract, the term “Restricted Customer” shall mean and refer to
any customer or actively sought prospective customer of the Company or its
related entities with which Employee has had material contact during the last
twelve (12) months preceding the termination of Employee’s employment.

 

  (e) Nonsolicitation of Employees. Employee shall not, at any time during his
employment and for two (2) years after the termination of his employment,
directly or indirectly, solicit, hire, retain, employ, or endeavor to entice
away from the Company or its related entities any person who is or has been an
employee of the Company or its related entities during Employee’s employment
during the last six (6) months preceding the termination of Employee’s
employment.

 

  (f)

Confidentiality. Employee hereby acknowledges and agrees that during the Term of
this Employment Contract, Employee will have access to Trade Secrets and
“Confidential Information” of the Company or its related entities. Except as
required by the pursuit of Employee’s duties for the Company or as specifically
authorized in writing by the Company, Employee agrees that Employee shall not
disclose or use,

 

Page 7 of 11



--------------------------------------------------------------------------------

directly or indirectly, during Employee’s employment or at any time thereafter,
any Trade Secrets Employee obtains during the course of Employee’s employment.
Employee also recognizes that the services performed by Employee hereunder are
special, unique and extraordinary and that, by reason of Employee’s employment
with the Company, Employee will receive, develop, or otherwise acquire
“Confidential Information” (as hereinafter defined). Except as required by the
pursuit of Employee’s duties with the Company or as it is authorized in writing
by the Company, Employee agrees that Employee shall not disclose or use,
directly or indirectly, any Confidential Information related to the Business
during Employee’s employment and for a period of two (2) years following the
termination of Employee’s employment for whatever reason. The term “Confidential
Information” shall mean and include any information, data and know-how relating
to the Business of the Company or its related entities that is disclosed to
Employee by the Company or known to Employee as a result of Employee’s
relationship with the Company, but shall not include information that
(i) becomes generally available to the public, other than as a result of
disclosure by Employee or the breach by Employee of his obligations under this
Employment Contract or any other agreement between the Company and Employee;
(ii) becomes available to Employee on a non-confidential basis from a source
which lawfully obtained such information and is not bound by a confidentiality
agreement with the Company or any of its affiliates; or (iii) is required by law
to be disclosed, in which case the Employee shall promptly notify the Company in
writing. To the extent consistent with the foregoing, “Confidential Information”
includes administrative procedures, product development and technical data,
sales and marketing information, customer account records, training and
operations material, memoranda and manuals, personnel records, pricing
information, and financial information concerning or relating to the Business
and/or customers, employees and affairs of the Company or its related entities.

 

  (g) Severability. In the event any or all of the covenants of this Section 7
are deemed to be overly broad, the parties hereto agree that the covenants shall
be enforced to the extent that they are not overly broad.

 

  (h) Acknowledgement of Other Covenants. Employee acknowledges that, in
connection with the Transaction, he has executed a Non-Competition Agreement
containing covenants that may overlap in some respects with the covenants
contained herein. Employee acknowledges that the parties intend for the
covenants in both this Employment Contract and in the Non-Competition Agreement
to be fully applicable and enforceable. Neither this Employment Contract nor the
Non-Competition Agreement shall be deemed to impair or supersede the other.

 

  (i) Acknowledgement of Other Agreements. The Company acknowledges that, in
connection with the Transaction and the employment of Employee, the Company has
entered into obligations set forth more particularly in the Asset Purchase
Agreement. In the event of a material breach of the Company’s obligations to
Seller under the Asset Purchase Agreement or under this Employment Contract,
which is not cured pursuant to the terms of the applicable instrument, the
Employee’s obligations under Sections 7(c), (d) and (e) shall cease.

 

Page 8 of 11



--------------------------------------------------------------------------------

  8. Products, Notes, Records and Software. All memoranda, notes, records and
other documents and computer software made or compiled by Employee or made
available to him during the term of this Employment Contract concerning the
Business of the Company or its related entities, including, without limitation,
all customer data, billing information, service data, and other technical
material of the Company or its related entities, shall be the Company’s property
and shall be delivered to the Company within two (2) days of the termination of
this Employment Contract.

 

  9. Ownership of Inventions.

 

  (a) Disclosure to Company. Employee agrees to disclose promptly, in writing,
to the Company’s Board of Directors any patentable or unpatentable,
copyrightable or uncopyrightable, idea, invention, work of authorship
(including, but not limited to computer programs, software and documentation),
formula, device, improvement, method, process or discovery (each, an
“Invention”) which relates to the Company’s Business that Employee conceives
(provided the conception of such Invention is reduced to practice, whether
within the Term of this Employment Contract or not), makes, develops, or works
on, in whole or in part, solely or jointly with others during the term of
Employee’s employment regardless of whether (i) such Invention was conceived,
made, developed or worked on during Employee’s regular hours of employment or
his time away from work; (ii) the Invention was made at the suggestion of the
Company; or (iii) the Invention was reduced to drawing, written description,
documentation, models or other tangible form.

 

  (b) Made For Hire Status of the Inventions. It is expressly agreed that the
Inventions created by Employee hereunder shall be considered specially ordered
or commissioned “works made for hire”, as such term is defined under the United
States Copyright Act of 1976, as amended (the “Act”), and that such works and
the copyright interests therein and thereto shall belong solely and exclusively
to the Company and shall be considered the property of the Company for purposes
of this Employment Contract. To the extent that such works do not constitute
“works made for hire” under the Act, Employee, in consideration of $1.00 and
other good and valuable consideration, the receipt and adequacy of which hereby
are acknowledged, hereby irrevocably assigns to the Company, its successors and
assigns, without royalty or any other further consideration, (i) all rights,
title and interests in and to the copyrights of the Inventions and all renewals
and extensions of the copyrights that may be secured under existing or future
laws, and (ii) all other rights, title and interests he may have in the
Inventions. Accordingly, the Company will have the right to register, in the
office of the Registrar of Copyrights of the United States, the Inventions in
the Company’s name as the owner and author of such Inventions. Employee shall,
upon request by the Company and at the Company’s expense, promptly execute,
acknowledge or deliver any documents or instruments deemed reasonably necessary
by the Company to document, enforce, protect or otherwise perfect the Company’s
copyright and other interests in the Inventions.

 

Page 9 of 11



--------------------------------------------------------------------------------

  (c) Assignment to Company. Without limiting the generality or effect of any
other provision of this Employment Contract, Employee agrees to assign to the
Company without royalty or any other further consideration his entire right,
title and interest in and to any Invention Employee is required to disclose
hereunder.

 

  (h) Records. Employee agrees to make and maintain adequate and current written
records of all Inventions covered by this Employment Contract. These records
shall be and remain the property of the Company.

 

  (i) Patents and Proprietary Rights. Employee agrees to assist the Company in
obtaining, maintaining, and enforcing patents and other proprietary rights in
connection with any Invention covered by this Employment Contract for which the
Company has or obtains any right, title or interest. Employee further agrees
that his obligations under this subsection shall continue beyond the termination
of the Term of this Employment Contract, but if Employee is called upon to
render such assistance after the termination of the Term of this Employment
Contract, Employee shall be entitled to a fair and reasonable rate of
compensation for such assistance, and Employee’s assistance required hereunder
shall be limited and coordinated in a manner to avoid impairing Employee’s
subsequent employment with any other party. Employee, in addition, shall be
entitled to reimbursement of any out-of-pocket expenses incurred at the request
of the Company relating to such assistance.

 

  (j) Other Assignments or Contracts. Employee represents that there are no
other contracts to assign inventions that are now in existence between Employee
and any former employer or other person or entity other than Hi-Mark, LLC.
Employee further represents that he is neither participating in nor has any
other employment or undertaking that might restrict or impair his performance of
this Employment Contract.

 

  10. Applicable Law. This Employment Contract is being executed in the State of
Georgia and shall be construed and enforced in accordance with the laws of said
jurisdiction.

 

  11. Waiver of Breach. The waiver by the Company of a breach of any provision
of this Employment Contract by Employee shall not operate or be construed as a
waiver of any subsequent breach by Employee.

 

  12. Successors and Assigns. This Employment Contract shall inure to the
benefit of the Company, its subsidiaries and affiliates, and their respective
successors and assigns. This Employment Contract and benefits hereunder are
personal to Employee and may not be assigned or transferred by Employee. This
Agreement may be freely assigned by the Company to a purchaser of all or
substantially all of the assets of the Company, a subsidiary of the Company, or
a division of the Company or a subsidiary of the Company, as long as the
purchaser/assignee expressly agrees in writing to assume the obligations of the
Company under this Agreement.

 

Page 10 of 11



--------------------------------------------------------------------------------

  13. Entire Agreement. This instrument contains the entire agreement of the
parties and supersedes all prior agreements regarding Employee’s employment by
the Company, including, but not limited to, oral discussions, letter agreements,
or any other document concerning the possibility of employment with the Company.
This Employment Contract may not be changed orally but only by an agreement in
writing signed by the party against whom enforcement of any waiver, changes,
modification, extension, or discharge is sought.

 

  14. Survival. Sections 7, 8, 9, 10, 11 and 12 shall survive any termination of
this Employment Contract.

 

  15. Invalidity of any Provision. It is the intention of the parties hereto
that the provisions of this Employment Contract shall be enforced to the fullest
extent permissible under the laws and public policies of each state and
jurisdiction in which such enforcement is sought, but that the unenforceability
(or the modification to conform with such laws or public policies) of any
provision hereof shall not render unenforceable or impair the remainder of this
Employment Contract which shall be deemed amended to delete or modify, as
necessary, the invalid or unenforceable provisions. The parties further agree to
alter the balance of the Employment Contract in order to render the same valid
and enforceable.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Contract
under seal as of December 7, 2006, but to be effective as of the Effective Date
defined above.

 

“EMPLOYEE”

/s/ Kevin Austin

Kevin Austin

 

“COMPANY”

/s/ Norwood H. Davis III

TRX, Inc. By:   Norwood H. Davis III Title:   President & CEO

 

Page 11 of 11